Citation Nr: 1619272	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for right foot Achilles tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 2002 to June 2002, and on active duty from September 2005 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These matters were previously remanded by the Board in August 2013 to schedule the Veteran for a videoconference hearing before a Member of the Board.  In a letter from the Veteran received August 2015, the Veteran withdrew his hearing request, and his request is deemed withdrawn.  This case has since been returned to the Board for further appellate review.

In a letter received August 2015, the Veteran reported that due to his exposure to burn pits, chemicals, and environmental dust while stationed in Iraq and Kuwait he developed allergy symptoms that have now progressed to severe, recurrent bronchitis.  Accordingly, the issue of entitlement to service connection for allergic rhinitis has been recharacterized as reflected on the title page of this instant document.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case consists of a paper claims folder, documents in the Veterans Benefits Management System (VBMS), and documents in the Virtual VA (VVA) electronic claims file.  VBMS contains additional documents not included in the paper claims folder relevant to the appeal, including additional medical records, statements from the Veteran, the Veteran's hearing request withdrawal, and the Appellant Brief.  The documents in VVA are either duplicative of the documents in VBMS and the paper folder, or not relevant.  Any future consideration of this Veteran's case should take into consideration the existence of electronic records.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's currently diagnosed right foot Achilles tendonitis was incurred during a period of active service.


CONCLUSION OF LAW

The criteria for service connection for right foot Achilles tendonitis are met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Merits

At the outset, the Board notes that the Veteran's service medical records are unavailable, and further attempts to locate them have been deemed futile.  The Veteran reported being treated at a medical center located on the Victory Base Complex in Baghdad, Iraq.  At the time, the Veteran was told that all his records would be managed online, and no hard copies were provided.  Of record is the Veteran's post deployment questionnaire dated February 2007, three months following his return from Iraq.  In the post deployment questionnaire, the Veteran reported being wounded, and having ongoing right foot Achilles pain.  In a letter received August 2015, the Veteran stated that while deployed overseas, he "rolled" his ankle a number of times due to uneven ground conditions.  He reported that his right foot Achilles symptoms have persisted since and impair his ability to walk and stand.  

Post active duty discharge in December 2006, in a December 2007 VA primary care note, a VA physician reported that the Veteran's right Achilles pain began in August/September of 2006 while the Veteran was deployed.  At that time, the Veteran reported ongoing soreness.  The Veteran's physician assessed the Veteran as having right Achilles tendonitis that began during deployment likely due to walking on uneven terrain in military boots.

Based on the foregoing, the Board finds that entitlement to service connection for right Achilles tendonitis is warranted.  There is a current disability because the Veteran has been diagnosed with right Achilles tendonitis, and has competently and credibly testified that he continues to experience right foot pain upon standing and walking.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Although the Veteran's service medical records are unavailable for review, the Veteran has also competently and credibly testified that he rolled his ankle several times while deployed to Iraq, and reported right Achilles pain on his 2007 post-deployment questionnaire three months following his return from Iraq.  Thus, there is an in-service event.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Finally, there is a relationship between the current disability and service as a VA physician has opined that the Veteran's current right Achilles tendonitis is likely etiologically related to walking on uneven surfaces while wearing boots during deployment.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right Achilles tendonitis had its onset in service, has continued to manifest symptomatology since, and is etiologically related to the Veteran's period of active service.  Having met the criteria for service connection, entitlement to service connection for right Achilles tendonitis is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.102.


ORDER

Entitlement to service connection for right foot Achilles tendonitis is granted.


REMAND

With regard to the Veteran's claim for service connection for a respiratory disorder, remand is necessary to secure a VA examination and opinion that identifies all currently present upper respiratory disorders; and an opinion as to whether any identified upper respiratory disorder is etiologically related to the Veteran's period of active service.  VA treatment records demonstrate a current respiratory disorder as allergic rhinitis and the Veteran alleges he has recurrent bronchitis.  He has provided competent testimony of symptoms since his active duty service.  Additionally, there is evidence that the Veteran had various exposures during his deployment in active duty.  Accordingly, an examination is required.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake reasonable efforts to obtain any outstanding private treatment records relevant to his claim.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of any currently present respiratory disorders, to include allergic rhinitis and bronchitis.  The claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must identify all currently present respiratory disorders.

b.  For each currently diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent of greater probability) etiologically related to the Veteran's active service, or any incident therein.  

In providing the above requested opinions, the examiner must address the following:  1) the Veteran's Burn Pit Registry information; 2) December 2007 VA medical records noting that the Veteran's allergic rhinitis was triggered during deployment; 3) March 2009 VA medical records noting that the Veteran's allergies were much worse since his deployment to Iraq; 4) the Veteran's lay statements regarding the onset of his respiratory symptoms; and 5) the medical literature regarding respiratory disorders referenced by the Veteran in his August 2015 letter.

The examiner is reminded that the Veteran's service medical records are unavailable for review.  Thus, the lack of evidence in the Veteran's service treatment records regarding complaints of or treatment for a respiratory disorder, standing alone, cannot be a sufficient basis to form a negative nexus opinion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Then, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


